

112 HR 3381 RH: Intelligence Authorization Act for Fiscal Year 2014
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 198113th CONGRESS1st SessionH. R. 3381[Report No. 113–277]IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Rogers of Michigan introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)November 25, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on October 30, 2013A BILLTo authorize appropriations for fiscal year 2014 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Intelligence activitiesSec. 101. Authorization of appropriations.Sec. 102. Classified Schedule of Authorizations.Sec. 103. Personnel ceiling adjustments.Sec. 104. Intelligence Community Management Account.Title II—Central Intelligence Agency Retirement and Disability SystemSec. 201. Authorization of appropriations.Title III—General provisionsSec. 301. Increase in employee compensation and benefits authorized by law.Sec. 302. Restriction on conduct of intelligence activities.Sec. 303. Continuous evaluation and sharing of derogatory information regarding personnel with access to classified information.Sec. 304. Requirements for intelligence community contractors.Sec. 305. Repeal or modification of certain reporting requirements.Sec. 306. Clarification of exemption from Freedom of Information Act of identities of employees submitting complaints to the Inspector General of the Intelligence Community.Sec. 307. Plans to respond to unauthorized public disclosures of covert actions.Sec. 308. Official representation items in support of the Coast Guard Attaché Program.Sec. 309. Declassification review of certain items collected during the mission that killed Osama bin Laden on May 1, 2011.Sec. 310. Report on electronic waste.Sec. 311. Plan to encourage and promote cybersecurity and computer literacy among students.Title IV—Technical amendmentsSec. 401. Technical amendments to the Central Intelligence Agency Act of 1949.Sec. 402. Technical amendments to the National Security Act of 1947 relating to the past elimination of certain positions.Sec. 403. Technical amendments to the Intelligence Authorization Act for Fiscal Year 2013.2.DefinitionsIn this Act:(1)Congressional intelligence committeesThe term congressional intelligence committees means—(A)the Select Committee on Intelligence of the Senate; and(B)the Permanent Select Committee on Intelligence of the House of Representatives.(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).IIntelligence activities101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2014 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:(1)The Office of the Director of National Intelligence.(2)The Central Intelligence Agency.(3)The Department of Defense.(4)The Defense Intelligence Agency.(5)The National Security Agency.(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.(7)The Coast Guard.(8)The Department of State.(9)The Department of the Treasury.(10)The Department of Energy.(11)The Department of Justice.(12)The Federal Bureau of Investigation.(13)The Drug Enforcement Administration.(14)The National Reconnaissance Office.(15)The National Geospatial-Intelligence Agency.(16)The Department of Homeland Security.102.Classified Schedule of Authorizations(a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2014, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill H.R. 3381 of the One Hundred Thirteenth Congress.(b)Availability of classified Schedule of Authorizations(1)Availability to committees of CongressThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.(2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch.(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));(B)to the extent necessary to implement the budget; or(C)as otherwise required by law.103.Personnel ceiling adjustments(a)Authority for increasesWith the approval of the Director of the Office of Management and Budget, the Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2014 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such Schedule for such element.(b)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a).104.Intelligence Community Management Account(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2014 the sum of $600,874,157. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2015.(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 837 full-time or full-time equivalent personnel as of September 30, 2014. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.(c)Classified authorizations(1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2014 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2015.(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2014, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).IICentral Intelligence Agency Retirement and Disability System201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2014 the sum of $514,000,000.IIIGeneral provisions301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.303.Continuous evaluation and sharing of derogatory information regarding personnel with access to classified informationSection 102A(j) of the National Security Act of 1947 (50 U.S.C. 3024(j)) is amended—(1)in the heading, by striking Sensitive Compartmented Information and inserting Classified Information;(2)in paragraph (3), by striking ; and and inserting a semicolon;(3)in paragraph (4), by striking the period and inserting a semicolon; and(4)by adding at the end the following new paragraphs:(5)ensure that the background of each employee or officer of an element of the intelligence community, each contractor to an element of the intelligence community, and each individual employee of such a contractor who has been determined to be eligible for access to classified information is monitored on a continual basis under standards developed by the Director, including with respect to the frequency of evaluation, during the period of eligibility of such employee or officer of an element of the intelligence community, such contractor, or such individual employee to such a contractor to determine whether such employee or officer of an element of the intelligence community, such contractor, and such individual employee of such a contractor continues to meet the requirements for eligibility for access to classified information; and(6)develop procedures to require information sharing between elements of the intelligence community concerning potentially derogatory security information regarding an employee or officer of an element of the intelligence community, a contractor to an element of the intelligence community, or an individual employee of such a contractor that may impact the eligibility of such employee or officer of an element of the intelligence community, such contractor, or such individual employee of such a contractor for a security clearance..304.Requirements for intelligence community contractors(a)RequirementsSection 102A of the National Security Act of 1947 (50 U.S.C. 3024) is amended by adding at the end the following new subsection:(x)Requirements for intelligence community contractorsThe Director of National Intelligence, in consultation with the head of each department of the Federal Government that contains an element of the intelligence community and the Director of the Central Intelligence Agency, shall—(1)ensure that—(A)any contractor to an element of the intelligence community with access to a classified network or classified information develops and operates a security plan that is consistent with standards established by the Director of National Intelligence for intelligence community networks; and(B)each contract awarded by an element of the intelligence community includes provisions requiring the contractor comply with such plan and such standards;(2)conduct periodic assessments of each security plan required under paragraph (1)(A) to ensure such security plan complies with the requirements of such paragraph; and(3)ensure that the insider threat detection capabilities and insider threat policies of the intelligence community apply to facilities of contractors with access to a classified network.. (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to contracts entered into or renewed after the date of the enactment of this Act.305.Repeal or modification of certain reporting requirements(a)Repeal of report on the threat of attack on the United States using weapons of mass destructionSection 114 of the National Security Act of 1947 (50 U.S.C. 3050) is amended by striking subsection (b).(b)Modification of reporting requirements(1)Intelligence advisory committeesSection 410(b) of the Intelligence Authorization Act for Fiscal Year 2010 (50 U.S.C. 3309) is amended to read as follows:(b)Notification of establishment of advisory committeeThe Director of National Intelligence and the Director of the Central Intelligence Agency shall each notify the congressional intelligence committees each time each such Director creates an advisory committee. Each notification shall include—(1)a description of such advisory committee, including the subject matter of such committee;(2)a list of members of such advisory committee; and(3)in the case of an advisory committee created by the Director of National Intelligence, the reasons for a determination by the Director under section 4(b)(3) of the Federal Advisory Committee Act (5 U.S.C. App) that an advisory committee cannot comply with the requirements of such Act..(2)Intelligence information sharingSection 102A(g)(4) of the National Security Act of 1947 (50 U.S.C. 3024(g)(4)) is amended to read as follows:(4)The Director of National Intelligence shall, in a timely manner, report to Congress any statute, regulation, policy, or practice that the Director believes impedes the ability of the Director to fully and effectively ensure maximum availability of access to intelligence information within the intelligence community consistent with the protection of the national security of the United States..(c)Conforming amendmentsThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—(1)in the table of contents in the first section, by striking the item relating to section 114 and inserting the following new item:Sec. 114. Annual report on hiring and retention of minority employees.;(2)in section 114 (50 U.S.C. 3050)—(A)by amending the heading to read as follows: Annual report on hiring and retention of minority employees;(B)by striking (a) Annual Report on Hiring and Retention of Minority Employees.—;(C)by redesignating paragraphs (1) through (5) as subsections (a) through (e), respectively;(D)in subsection (b) (as so redesignated)—(i)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively; and(ii)in paragraph (2) (as so redesignated)—(I)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and(II)in the matter preceding subparagraph (A) (as so redesignated), by striking clauses (i) and (ii) and inserting subparagraphs (A) and (B); and(E)in subsection (e) (as redesignated by subparagraph (C) of this paragraph), by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively; and(3)in section 507 (50 U.S.C. 3106)—(A)in subsection (a)—(i)by striking (1) The date and inserting The date;(ii)by striking subsection (c)(1)(A) and inserting subsection (c)(1);(iii)by striking paragraph (2); and(iv)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively;(B)in subsection (c)(1)—(i)by striking (A) Except and inserting Except; and(ii)by striking subparagraph (B); and(C)in subsection (d)(1)—(i)in subparagraph (A)—(I)by striking subsection (a)(1) and inserting subsection (a); and(II)by inserting and after March 1;;(ii)by striking subparagraph (B); and(iii)by redesignating subparagraph (C) as subparagraph (B).306.Clarification of exemption from Freedom of Information Act of identities of employees submitting complaints to the Inspector General of the Intelligence CommunitySection 103H(g)(3) of the National Security Act of 1947 (50 U.S.C. 3033(g)(3)) is amended—(1)in subparagraph (A), by striking ; and and inserting a semicolon;(2)by redesignating subparagraph (B) as subparagraph (C); and(3)by inserting after subparagraph (A), the following new subparagraph:(B)the identity of the employee shall be exempt from disclosure under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), in accordance with subsection (b)(3) of such section; and.307.Plans to respond to unauthorized public disclosures of covert actionsSection 503 of the National Security Act of 1947 (50 U.S.C. 3093) is amended by adding at the end the following new subsection:(h)For each type of activity undertaken as part of a covert action, the President shall establish in writing a plan to respond to the unauthorized public disclosure of that type of activity..308.Official representation items in support of the Coast Guard Attaché ProgramNotwithstanding any other limitation on the amount of funds that may be used for official representation items, the Secretary of Homeland Security may use funds made available to the Secretary through the National Intelligence Program for necessary expenses for the operation and maintenance of the Coast Guard for official representation items in support of the Coast Guard Attaché Program.309.Declassification review of certain items collected during the mission that killed Osama bin Laden on May 1, 2011Not later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall—(1)in the manner described in the classified annex to this Act, complete a declassification review of documents collected in Abbottabad, Pakistan, during the mission that killed Osama bin Laden on May 1, 2011;(2)make publicly available any information declassified as a result of the declassification review required under paragraph (1); and(3)report to the congressional intelligence committees—(A)the results of the declassification review required under paragraph (1); and(B)a justification for not declassifying any information required to be included in such declassification review that remains classified.310.Report on electronic waste(a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the extent to which the intelligence community has implemented the recommendations of the Inspector General of the Intelligence Community contained in the report entitled Study of Intelligence Community Electronic Waste Disposal Practices issued in May 2013. Such report shall include an assessment of the extent to which the policies, standards, and guidelines of the intelligence community governing the proper disposal of electronic waste are applicable to covered commercial electronic waste that may contain classified information.(b)DefinitionsIn this section:(1)Covered commercial electronic wasteThe term covered commercial electronic waste means electronic waste of a commercial entity that contracts with an element of the intelligence community.(2)Electronic wasteThe term electronic waste includes any obsolete, broken, or irreparable electronic device, including a television, copier, facsimile machine, tablet, telephone, computer, computer monitor, laptop, printer, scanner, and associated electrical wiring.311.Plan to encourage and promote cybersecurity and computer literacy among students(a)PlanNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a plan to establish a national program to conduct competitions and challenges and to offer internships at elements of the intelligence community to promote cybersecurity and computer literacy among students attending high schools or institutions of higher education in the United States. Such plan shall include cost estimates for carrying out the plan and strategies for conducting expedited security clearance investigations and adjudications for purposes of offering such internships.(b)Consideration of existing programsIn developing the plan under subsection (a), the Director shall take into consideration and leverage existing programs of the intelligence community, including the education programs of the National Security Agency and the Information Assurance Scholarship Program of the Department of Defense, as appropriate.(c)DefinitionsIn this section:(1)High schoolThe term high school mean a school that awards a secondary school diploma.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(3)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).IVTechnical amendments401.Technical amendments to the Central Intelligence Agency Act of 1949Section 21 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3521) is amended—(1)in subsection (b)(1)(D), by striking section (a) and inserting subsection (a); and(2)in subsection (c)(2)(E), by striking provider. and inserting provider.402.Technical amendments to the National Security Act of 1947 relating to the past elimination of certain positionsSection 101(a) of the National Security Act of 1947 (50 U.S.C. 3021(a)) is amended—(1)in paragraph (5), by striking the semicolon and inserting ; and;(2)by striking paragraphs (6) and (7);(3)by redesignating paragraph (8) as paragraph (6); and(4)in paragraph (6) (as so redesignated), by striking the Chairman of the Munitions Board, and the Chairman of the Research and Development Board,.403.Technical amendments to the Intelligence Authorization Act for Fiscal Year 2013(a)AmendmentSection 506 of the Intelligence Authorization Act for Fiscal Year 2013 (Public Law 112–277; 126 Stat. 2478) is amended—(1)by striking Section 606(5) and inserting Paragraph (5) of section 605; and(2)by inserting , as redesignated by section 310(a)(4)(B) of this Act, before is amended.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Intelligence Authorization Act for Fiscal Year 2013 (Public Law 112–277).November 25, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed